DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the corresponding pre-grand publication, US 2019/0275447. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
This office action is in response to the papers as filed 5/19/2019.	
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
I. Claims 1-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	The closest prior art was that of the inventor. The following are noted:
US 2005/0263456 to Cooper, et al. – Cooper ‘456 teaches filter media comprising fibrous materials and carbon nanotubes. (Cooper ‘456 2: [0036]). Cooper ‘456 teaches treating a fuel/water mixture with this filter media. (Cooper ‘456 14: [0215]-[0218]). However, this passage teaches the separation of bacteria from a jet fuel / water emulsion, and not to separate the jet fuel from water, as claimed. 
US 2007/0084797 to Cooper, et al. – Cooper ‘797 is related to Cooper ‘456. The teachings are similar and the discussion above is relied on.  
US 2008/0053922 to Honsinger, Jr., et al. – Honsinger teaches filter media comprising fibrous materials and carbon nanotubes. (Honsinger 4: [0069] et seq.). Honsinger, however, would not appear to teach the separation as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736